 1                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                                Apr 19, 2019
                                                                    SEAN F. MCAVOY, CLERK

 4
 5                        UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 SUZANNE ALEXANDRA, an individual,
 9        Plaintiff,                              NO. 2:18-cv-00395-SAB
10                v.
11 COLLISION SERVICE REPAIR                       ORDER DISMISSING ACTION;
12 CENTER, INC. dba GERBER                        CLOSING FILE
13 COLLISION & GLASS, a Washington
14 Corporation,
15                Defendant.
16
17        Before the Court is the parties’ Stipulation of Dismissal With Prejudice of
18 All Claims Asserted Against Defendant, ECF No. 11. The parties ask the Court to
19 enter an order dismissing all of the claims and causes of action against Defendant
20 in the above-captioned case.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER CLOSING FILE ~ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The Court accepts and enters into the record the parties’ Stipulation of
 3 Dismissal with Prejudice of All Claims Asserted Against Defendant, ECF No. 11.
 4        2. All of the claims and causes of action asserted against Defendant are
 5 dismissed with prejudice and without fees or costs to any party.
 6        IT IS SO ORDERED. The District Court Executive is hereby directed to
 7 file this Order, provide copies to counsel and close the file.
 8        DATED this 19th day of April 2019.
 9
10
11
12
13
14
15
                                                 Stanley A. Bastian
16                                           United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER CLOSING FILE ~ 2
